GREG G. GUIDRY, Judge.
The Plaintiff, Peter Simmons, appeals a workers’ compensation judgment denying his claim against the Defendant, the Parish of Jefferson, for temporary, total disability, supplemental earnings benefits, penal*29ties and attorneys’ fees. We reverse the judgment and remand for a new trial.
The Plaintiff injured his knee in December of 2002 while working for the Defendant in its maintenance department. The trial for worker’s compensation benefits was held in March of 2005. The trial transcript was lost during Hurricane Katrina in August of 2005. Although the record and exhibits are available, we find that the case cannot be reviewed thoroughly and fairly without the testimony of the witnesses since there are issues of fact in dispute. See: La.C.C.P. art. 2161; C.C.P. art. 2164.
Accordingly, we hereby reverse the judgment and remand the case for a new trial.

REVERSED AND REMANDED FOR NEW TRIAL.